Exhibit 10.2

RESTRICTED STOCK AWARD AGREEMENT
FEBRUARY 27, 2011 PERFORMANCE-BASED AWARD



THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective and
entered into as of February 27, 2011, by and between PIER 1 IMPORTS, INC., a
Delaware corporation (the “Company”), and ALEXANDER W. SMITH (the “Grantee”).

WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, as restated and amended (the “Plan”), the Committee that
administers the Plan has the authority to grant Awards under the Plan to
employees of the Company; and

WHEREAS, the Committee has determined that the Grantee be granted a Restricted
Stock Award under the Plan for the number of shares and upon the terms set forth
below;

NOW, THEREFORE, the Company and the Grantee hereby agree as follows:

1.  Grant of Award.  The Grantee is hereby granted a Restricted Stock Award
under the Plan (this “Award”), subject to the terms and conditions hereinafter
set forth, with respect to ONE HUNDRED EIGHTY-SEVEN THOUSAND FIVE HUNDRED
(187,500) restricted shares of Common Stock (the “Performance-Based
Shares”).  Restricted shares of Common Stock covered by this Award shall be
represented by a stock certificate registered in the Grantee’s name, or by
uncertificated shares designated for the Grantee in book entry form on the
records of the Company’s transfer agent subject to the restrictions set forth in
this Agreement.  Any stock certificate issued shall bear the following or a
similar legend:

“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, as restated and amended, and the Restricted Stock Award
Agreement entered into between the registered owner and Pier 1 Imports, Inc.  A
copy of such plan and agreement is on file in the offices of Pier 1 Imports,
Inc., 100 Pier 1 Place, Fort Worth, Texas 76102.”

Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.

2.  Transfer Restrictions.  Except as expressly provided herein, this Award and
the restricted shares of Common Stock issued with respect to this Award are
non-transferable otherwise than by will or by the laws of descent and
distribution, and may not otherwise be assigned, pledged or hypothecated or
otherwise disposed of and shall not be subject to execution, attachment or
similar process.  Upon any attempt to effect any such disposition, or upon the
levy of any such process, this Award shall immediately become null and void and
the restricted shares of Common Stock relating thereto shall be forfeited.



-1-

--------------------------------------------------------------------------------





3.        Restrictions.  The restrictions on SIXTY-TWO THOUSAND FIVE HUNDRED
(62,500) shares of Common Stock covered by this Award shall lapse and such
shares shall vest annually provided that, in each case, (x) the Company
satisfies certain EBITDA (as hereinafter defined) targets for the fiscal years
of the Company ending February 25, 2012, March 2, 2013, and March 1, 2014, which
EBITDA targets are to be established by the Board or the Committee prior to or
within the first quarter of each such fiscal year (the “Performance Measure”),
and (y) the Grantee is employed by the Company on the last day of each such
respective Company fiscal year.

“EBITDA” shall mean the Company's adjusted consolidated operating cash earnings
before interest, taxes, depreciation and amortization from all domestic and
international operations, but not including discontinued operations, unusual or
non-recurring charges or recurring non-cash items, each as determined by the
Committee.

With respect to any Performance-Based Shares that vest based on satisfying an
EBITDA target for a given Company fiscal year, vesting shall occur pursuant to
the following schedule:

100% of the EBITDA target – 62,500 shares;

96% of the EBITDA target – 56,250 shares;

92% of the EBITDA target – 50,000 shares;

88% of the EBITDA target – 43,750 shares;

84% of the EBITDA target – 37,500 shares; and

80% of the EBITDA target – 31,250 shares.

Additionally, vesting of shares between the fixed percentage points of the
EBITDA target for a given Company fiscal year shall be interpolated.  For
example, if 94% of the EBITDA target is achieved, then 53,125 shares would vest.

If the Company’s aggregate consolidated EBITDA for any two consecutive fiscal
years occurring during the three-fiscal year period beginning February 27, 2011,
applicable to the grant of the Performance-Based Shares equals or exceeds the
sum of the EBITDA targets for those two fiscal years, then any portion of any
Performance-Based Shares that did not vest in the first fiscal year shall vest
at the time the Performance-Based Shares vest for the second fiscal
year.  Further, if the Company’s aggregate consolidated EBITDA for the
three-fiscal year period beginning February 27, 2011, applicable to the grant of
the Performance-Based Shares equals or exceeds the sum of the EBITDA targets for
those three fiscal years, then all of the shares subject to that grant that did
not vest shall vest at the time the Performance-Based Shares vest for the third
fiscal year.

Further, notwithstanding any other provision of this Agreement to the contrary,
in the event that the Grantee is employed by the Company on the last day of any
fiscal year of the Company in which any of the Performance-Based Shares vest
pursuant to this Agreement, the Grantee shall be entitled to the vesting of the
Performance-Based Shares for that fiscal year, as set forth above, regardless of
whether the Grantee’s employment terminates prior to the formal determination of
vesting (i.e., based on EBITDA calculations) for such fiscal year, as set forth
in this Section 3. The determination by the Company with respect to the
achieving of the EBITDA targets for vesting of the Performance-Based Shares
shall occur upon the filing of the Company's Annual Report on Form 10-K with the
Securities and Exchange Commission for each respective Company fiscal year.



-2-

--------------------------------------------------------------------------------





The employment of the Grantee with the Company is governed by the terms and
provisions of the Employment Agreement between the Company and the Grantee dated
December 15, 2009 (the “Employment Agreement”).  If Grantee's employment is
terminated by the Company for “Cause” or by Grantee without “Good Reason” (as
such terms are defined in the Employment Agreement), the Common Stock covered by
this Award, to the extent not vested, shall terminate and be forfeited by the
Grantee.  If Grantee's employment is terminated by the Company without Cause or
by Grantee for Good Reason then any portion of the Common Stock covered by this
Award, to the extent not vested as of the termination date, shall become vested
and unrestricted as of such termination date. Upon “Non-Renewal by the Company”
(as such term is defined in the Employment Agreement) then any portion of the
Common Stock covered by this Award, to the extent not vested, shall become
vested and unrestricted on the expiration of the Term (as such term is defined
in the Employment Agreement). All rights and ownership in the shares of Common
Stock covered by this Award as to which the restrictions thereon shall not have
lapsed shall immediately vest in the Company.

4.  Voting and Dividend Rights.  During the period in which the restrictions
provided herein are applicable to the Common Stock covered by this Award, the
Grantee shall have the right to vote such shares and to receive any cash
dividends paid with respect to such shares.  Any dividend or distribution
payable with respect to restricted shares of Common Stock covered by this Award
that shall be paid in shares of Common Stock shall be subject to the same
restrictions provided for herein. Any dividend or distribution (other than cash
or Common Stock) payable on shares of the restricted shares of Common Stock
covered by this Award, and any consideration receivable for or in conversion of
or exchange for the restricted shares of Common Stock covered by this Award,
unless otherwise determined by the Committee, shall be subject to the terms and
conditions of this Restricted Stock Award Agreement or with such modifications
thereof as the Committee may provide in its absolute discretion.

5.  Distribution Following End of Restrictions.  Upon attainment of the
Performance Measure and the expiration of the restrictions provided in Section 3
hereof as to the restricted shares of Common Stock covered by this Award, the
Company in its sole discretion will either cause a certificate evidencing such
amount of Common Stock to be delivered to the Grantee (or in the case of his
death after such events cause such certificate to be delivered to his or her
legal representative, beneficiary or heir) or provide book-entry uncertificated
shares designated for the Grantee (or, in the case of his death after such
events, provide book-entry uncertificated shares designated for Grantee's legal
representative, beneficiary or heir) on the records of the Company's transfer
agent free of the legend or restriction regarding transferability, as the case
may be; provided, however, that the Company shall not be obligated to issue any
fractional shares of Common Stock in the event of certificated shares.  

6.  Tax Withholding.  The obligation of the Company to deliver any certificate
or book-entry uncertificated shares to the Grantee pursuant to Section 5 hereof
shall be subject to the receipt by the Company from the Grantee of any minimum
withholding taxes required as a result of the grant of the Award or lapsing of
restrictions thereon.  The Grantee may satisfy all or part of such withholding
tax requirement by electing to require the Company to purchase that number of

-3-

--------------------------------------------------------------------------------



unrestricted shares of Common Stock designated by the Grantee at a price equal
to the Fair Market Value on the date of lapse of the restrictions or, if the
Common Stock did not trade on such day, on the first preceding day on which
trading occurred.  The Company shall have the right, but not the obligation, to
sell or withhold such number of unrestricted shares of Common Stock
distributable to the Grantee as will provide assets for payment of any tax so
required to be paid by the Company for Grantee unless, prior to such sale or
withholding, Grantee shall have paid to the Company the amount of such tax.  Any
balance of the proceeds of such a sale remaining after the payment of such taxes
shall be paid over to Grantee.  In making any such sale, the Company shall be
deemed to be acting on behalf and for the account of Grantee.

7.  Securities Laws Requirements.  The Company shall not be required to issue
shares pursuant to this Award unless and until (a) such shares have been duly
listed upon each stock exchange on which the Company’s Common Stock is then
listed; and (b) the Company has complied with applicable federal and state
securities laws.  The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the committee may from time to time
deem appropriate, in which the Grantee represents that the shares acquired by
him under this Award are being acquired for investment and not with a view to
the sale or distribution thereof.

8.  Incorporation of Plan Provisions.  This Restricted Stock Award Agreement is
made pursuant to the Plan and is subject to all of the terms and provisions of
the Plan as if the same were fully set forth herein, and receipt of a copy of
the Plan is hereby acknowledged.  Capitalized terms not otherwise defined herein
shall have the same meanings set forth for such terms in the Plan.

9.  Miscellaneous.  This Restricted Stock Award Agreement (a) shall be binding
upon and inure to the benefit of any successor of the Company, (b) shall be
governed by the laws of the State of Delaware, and any applicable laws of the
United States, and (c) may not be amended without the written consent of both
the Company and the Grantee.  The value of the Performance-Based Shares shall be
equal to the Fair Market Value on the date of lapse of the restrictions or, if
the Common Stock did not trade on such day, on the first preceding day on which
trading occurred.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

COMPANY:   GRANTEE:   Pier 1 Imports, Inc.    

By:

 

  Michael A. Carter Alexander W. Smith Senior Vice President and General
Counsel, Secretary

-4-